
	
		IB
		Union Calendar No. 273
		112th CONGRESS
		2d Session
		H. R. 3407
		[Report No.
		  112–393]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 14, 2011
			Mr. Hastings of
			 Washington (for himself and Mr. Young of
			 Alaska) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			February 9, 2012
			Additional sponsors: Mr.
			 Kline and Mr. Duncan of South
			 Carolina
		
		
			February 9, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on November 14, 2011
		
		
			
		
		A BILL
		To direct the Secretary of the Interior to
		  establish and implement a competitive oil and gas leasing program for the
		  exploration, development, and production of the oil and gas resources of the
		  Coastal Plain of Alaska, to ensure secure energy supplies for the continental
		  Pacific Coast of the United States, lower prices, and reduce imports, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Alaskan Energy for American Jobs
			 Act.
		2.DefinitionsIn this Act:
			(1)Coastal
			 plainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
			(2)Peer
			 reviewedThe term peer
			 reviewed means reviewed—
				(A)by individuals chosen by
			 the National Academy of Sciences with no contractual relationship with, or
			 those who have no application for a grant or other funding pending with, the
			 Federal agency with leasing jurisdiction; or
				(B)if individuals described
			 in subparagraph (A) are not available, by the top individuals in the specified
			 biological fields, as determined by the National Academy of Sciences.
				(3)SecretaryThe
			 term Secretary, except as otherwise provided, means the
			 Secretary of the Interior or the Secretary’s designee.
			3.Leasing program for
			 lands within the Coastal Plain
			(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
				(1)to establish and
			 implement, in accordance with this Act and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in the exploration, development, and production of the oil and
			 gas resources of the Coastal Plain; and
				(2)to administer the
			 provisions of this Act through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this Act in a manner
			 that ensures the receipt of fair market value by the public for the mineral
			 resources to be leased.
				(b)Repeal of existing
			 restriction
				(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is
			 repealed.
				(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
				(c)Compliance with
			 requirements under certain other laws
				(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
				(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969
			 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the National
			 Environmental Policy Act of 1969 that apply with respect to prelease activities
			 under this Act, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this Act before the conduct of the first lease
			 sale.
				(3)Compliance with NEPA
			 for other actionsBefore conducting the first lease sale under
			 this Act, the Secretary shall prepare an environmental impact statement under
			 the National Environmental Policy Act of 1969 with respect to the actions
			 authorized by this Act that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this Act shall be completed within 18 months
			 after the date of enactment of this Act. The Secretary shall only consider
			 public comments that specifically address the Secretary’s preferred action and
			 that are filed within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this Act.
				(d)Relationship to State
			 and local authorityNothing in this Act shall be considered to
			 expand or limit State and local regulatory authority.
			(e)Special areas
				(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
				(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
				(3)Exclusion from leasing
			 or surface occupancyThe Secretary may exclude any Special Area
			 from leasing. If the Secretary leases a Special Area, or any part thereof, for
			 purposes of oil and gas exploration, development, production, and related
			 activities, there shall be no surface occupancy of the lands comprising the
			 Special Area.
				(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases tracts
			 located outside the Special Area.
				(f)Limitation on closed
			 areasThe Secretary’s sole authority to close lands within the
			 Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this Act.
			(g)Regulations
				(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this Act, including regulations relating to protection
			 of the fish and wildlife, their habitat, subsistence resources, and environment
			 of the Coastal Plain, by no later than 15 months after the date of enactment of
			 this Act.
				(2)Revision of
			 regulationsThe Secretary
			 shall, through a rule making conducted in accordance with section 553 of title
			 5, United States Code, periodically review and, if appropriate, revise the
			 regulations issued under subsection (a) to reflect a preponderance of the best
			 available scientific evidence that has been peer reviewed and obtained by
			 following appropriate, documented scientific procedures, the results of which
			 can be repeated using those same procedures.
				4.Lease sales
			(a)In
			 generalLands may be leased under this Act to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
			(b)ProceduresThe
			 Secretary shall, by regulation and no later than 180 days after the date of
			 enactment of this Act, establish procedures for—
				(1)receipt and consideration
			 of sealed nominations for any area of the Coastal Plain for inclusion in, or
			 exclusion (as provided in subsection (c)) from, a lease sale;
				(2)the holding of lease
			 sales after such nomination process; and
				(3)public notice of and
			 comment on designation of areas to be included in, or excluded from, a lease
			 sale.
				(c)Lease sale
			 bidsLease sales under this
			 Act may be conducted through an Internet leasing program, if the Secretary
			 determines that such a system will result in savings to the taxpayer, an
			 increase in the number of bidders participating, and higher returns than oral
			 bidding or a sealed bidding system.
			(d)Sale acreages and
			 schedule
				(1)The Secretary shall offer
			 for lease under this Act those tracts the Secretary considers to have the
			 greatest potential for the discovery of hydrocarbons, taking into consideration
			 nominations received pursuant to subsection (b)(1).
				(2)The Secretary shall offer
			 for lease under this Act no less than 50,000 acres for lease within 22 months
			 after the date of the enactment of this Act.
				(3)The Secretary shall offer
			 for lease under this Act no less than an additional 50,000 acres at 6-, 12-,
			 and 18-month intervals following offering under paragraph (2).
				(4)The Secretary shall
			 conduct four additional sales under the same terms and schedule no later than
			 two years after the date of the last sale under paragraph (3), if sufficient
			 interest in leasing exists to warrant, in the Secretary’s judgment, the conduct
			 of such sales.
				(5)The Secretary shall
			 evaluate the bids in each sale and issue leases resulting from such sales,
			 within 90 days after the date of the completion of such sale.
				5.Grant of leases by the
			 Secretary
			(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted under section 4 any lands to be
			 leased on the Coastal Plain upon payment by the such bidder of such bonus as
			 may be accepted by the Secretary.
			(b)Subsequent
			 transfersNo lease issued under this Act may be sold, exchanged,
			 assigned, sublet, or otherwise transferred except with the approval of the
			 Secretary. Prior to any such approval the Secretary shall consult with, and
			 give due consideration to the views of, the Attorney General.
			6.Lease terms and
			 conditions
			(a)In
			 generalAn oil or gas lease issued under this Act shall—
				(1)provide for the payment
			 of a royalty of not less than 12½ percent in amount or
			 value of the production removed or sold under the lease, as determined by the
			 Secretary under the regulations applicable to other Federal oil and gas
			 leases;
				(2)provide that the Secretary may close, on a
			 seasonal basis, portions of the Coastal Plain to exploratory drilling
			 activities as necessary to protect caribou calving areas and other species of
			 fish and wildlife based on a preponderance of the best available scientific
			 evidence that has been peer reviewed and obtained by following appropriate,
			 documented scientific procedures, the results of which can be repeated using
			 those same procedures;
				(3)require that the lessee
			 of lands within the Coastal Plain shall be fully responsible and liable for the
			 reclamation of lands within the Coastal Plain and any other Federal lands that
			 are adversely affected in connection with exploration, development, production,
			 or transportation activities conducted under the lease and within the Coastal
			 Plain by the lessee or by any of the subcontractors or agents of the
			 lessee;
				(4)provide that the lessee
			 may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
				(5)provide that the standard
			 of reclamation for lands required to be reclaimed under this Act shall be, as
			 nearly as practicable, a condition capable of supporting the uses which the
			 lands were capable of supporting prior to any exploration, development, or
			 production activities, or upon application by the lessee, to a higher or better
			 use as certified by the Secretary;
				(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 3(a)(2);
				(7)provide that the lessee,
			 its agents, and its contractors use best efforts to provide a fair share, as
			 determined by the level of obligation previously agreed to in the 1974
			 agreement implementing section 29 of the Federal Agreement and Grant of Right
			 of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native corporations from throughout
			 the State;
				(8)prohibit the export of
			 oil produced under the lease; and
				(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with this
			 Act and the regulations issued under this Act.
				(b)Negotiated labor
			 agreementsThe Secretary, as
			 a term and condition of each lease under this Act, shall require that the
			 lessee and its agents and contractors negotiate to obtain an agreement for the
			 employment of laborers and mechanics on production, maintenance, and
			 construction under the lease.
			7.Policies regarding
			 buying, building, and working for America
			(a)Congressional
			 intentIt is the intent of the Congress that—
				(1)this Act will support a
			 healthy and growing United States domestic energy sector that, in turn, helps
			 to reinvigorate American manufacturing, transportation, and service sectors by
			 employing the vast talents of United States workers to assist in the
			 development of energy from domestic sources; and
				(2)Congress will monitor the
			 deployment of personnel and material onshore and offshore to encourage the
			 development of American technology and manufacturing to enable United States
			 workers to benefit from this Act through good jobs and careers, as well as the
			 establishment of important industrial facilities to support expanded access to
			 American resources.
				(b)RequirementThe
			 Secretary of the Interior shall when possible, and practicable, encourage the
			 use of United States workers and equipment manufactured in the United States in
			 all construction related to mineral development on the Coastal Plain.
			8.Coastal Plain
			 environmental protection
			(a)No significant adverse
			 effect standard To govern authorized Coastal Plain activitiesThe
			 Secretary shall, consistent with the requirements of section 3, administer this
			 Act through regulations, lease terms, conditions, restrictions, prohibitions,
			 stipulations, and other provisions that—
				(1)ensure the oil and gas
			 exploration, development, and production activities on the Coastal Plain will
			 result in no significant adverse effect on fish and wildlife, their habitat,
			 and the environment;
				(2)require the application
			 of the best commercially available technology for oil and gas exploration,
			 development, and production on all new exploration, development, and production
			 operations; and
				(3)ensure that the maximum
			 amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 10,000 acres on the Coastal Plain for each
			 100,000 acres of area leased.
				(b)Site-Specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
				(1)a site-specific analysis
			 be made of the probable effects, if any, that the drilling or related
			 activities will have on fish and wildlife, their habitat, subsistence
			 resources, and the environment;
				(2)a plan be implemented to
			 avoid, minimize, and mitigate (in that order and to the extent practicable) any
			 significant adverse effect identified under paragraph (1); and
				(3)the development of the
			 plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
				(c)Regulations To protect
			 Coastal Plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this Act, the Secretary shall prepare and promulgate regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this Act are conducted in a manner consistent with the purposes and
			 environmental requirements of this Act.
			(d)Compliance with Federal
			 and State environmental laws and other requirementsThe proposed
			 regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this Act shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
				(1)Standards at least as
			 effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
				(2)Seasonal limitations on exploration,
			 development, and related activities, where necessary, to avoid significant
			 adverse effects during periods of concentrated fish and wildlife breeding,
			 denning, nesting, spawning, and migration based on a preponderance of the best
			 available scientific evidence that has been peer reviewed and obtained by
			 following appropriate, documented scientific procedures, the results of which
			 can be repeated using those same procedures.
				(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
				(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
					(A)minimize, to the maximum
			 extent possible, adverse effects upon the passage of migratory species such as
			 caribou; and
					(B)minimize adverse effects
			 upon the flow of surface water by requiring the use of culverts, bridges, and
			 other structural devices.
					(5)Prohibitions on general
			 public access and use on all pipeline access and service roads.
				(6)Stringent reclamation and
			 rehabilitation requirements, consistent with the standards set forth in this
			 Act, requiring the removal from the Coastal Plain of all oil and gas
			 development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
				(7)Appropriate prohibitions
			 or restrictions on access by all modes of transportation.
				(8)Appropriate prohibitions
			 or restrictions on sand and gravel extraction.
				(9)Consolidation of facility
			 siting.
				(10)Appropriate prohibitions
			 or restrictions on use of explosives.
				(11)Avoidance, to the extent
			 practicable, of springs, streams, and river systems; the protection of natural
			 surface drainage patterns, wetlands, and riparian habitats; and the regulation
			 of methods or techniques for developing or transporting adequate supplies of
			 water for exploratory drilling.
				(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
				(13)Treatment and disposal
			 of hazardous and toxic wastes, solid wastes, reserve pit fluids, drilling muds
			 and cuttings, and domestic wastewater, including an annual waste management
			 report, a hazardous materials tracking system, and a prohibition on chlorinated
			 solvents, in accordance with applicable Federal and State environmental
			 law.
				(14)Fuel storage and oil
			 spill contingency planning.
				(15)Research, monitoring,
			 and reporting requirements.
				(16)Field crew environmental
			 briefings.
				(17)Avoidance of significant
			 adverse effects upon subsistence hunting, fishing, and trapping by subsistence
			 users.
				(18)Compliance with
			 applicable air and water quality standards.
				(19)Appropriate seasonal and
			 safety zone designations around well sites, within which subsistence hunting
			 and trapping shall be limited.
				(20)Reasonable stipulations
			 for protection of cultural and archeological resources.
				(21)All other protective
			 environmental stipulations, restrictions, terms, and conditions deemed
			 necessary by the Secretary.
				(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
				(1)The stipulations and
			 conditions that govern the National Petroleum Reserve-Alaska leasing program,
			 as set forth in the 1999 Northeast National Petroleum Reserve-Alaska Final
			 Integrated Activity Plan/Environmental Impact Statement.
				(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
				(3)The land use stipulations
			 for exploratory drilling on the KIC–ASRC private lands that are set forth in
			 appendix 2 of the August 9, 1983, agreement between Arctic Slope Regional
			 Corporation and the United States.
				(f)Facility consolidation
			 planning
				(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
				(2)ObjectivesThe
			 plan shall have the following objectives:
					(A)Avoiding unnecessary
			 duplication of facilities and activities.
					(B)Encouraging consolidation
			 of common facilities and activities.
					(C)Locating or confining
			 facilities and activities to areas that will minimize impact on fish and
			 wildlife, their habitat, and the environment.
					(D)Utilizing existing
			 facilities wherever practicable.
					(E)Enhancing compatibility
			 between wildlife values and development activities.
					(g)Access to public
			 landsThe Secretary shall—
				(1)manage public lands in
			 the Coastal Plain subject to section 811 of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3121); and
				(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
				9.Expedited judicial
			 review
			(a)Filing of
			 complaint
				(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review—
					(A)of any provision of this Act shall be
			 filed by not later than 1 year after the date of enactment of this Act;
			 or
					(B)of any action of the
			 Secretary under this Act shall be filed—
						(i)except as provided in
			 clause (ii), within the 90-day period beginning on the date of the action being
			 challenged; or
						(ii)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
						(2)VenueAny
			 complaint seeking judicial review of any provision of this Act or any action of
			 the Secretary under this Act may be filed only in the United States Court of
			 Appeals for the District of Columbia.
				(3)Limitation on scope of
			 certain reviewJudicial review of a Secretarial decision to
			 conduct a lease sale under this Act, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with this Act
			 and shall be based upon the administrative record of that decision. The
			 Secretary’s identification of a preferred course of action to enable leasing to
			 proceed and the Secretary’s analysis of environmental effects under this Act
			 shall be presumed to be correct unless shown otherwise by clear and convincing
			 evidence to the contrary.
				(b)Limitation on other
			 reviewActions of the Secretary with respect to which review
			 could have been obtained under this section shall not be subject to judicial
			 review in any civil or criminal proceeding for enforcement.
			(c)Limitation on
			 attorneys’ fees and court costsNo person seeking judicial review
			 of any action under this Act shall receive payment from the Federal Government
			 for their attorneys’ fees and other court costs, including under any provision
			 of law enacted by the Equal Access to Justice Act (5 U.S.C. 504 note).
			10.Treatment of
			 revenuesNotwithstanding any
			 other provision of law, 50 percent of the amount of bonus, rental, and royalty
			 revenues from Federal oil and gas leasing and operations authorized under this
			 Act shall be deposited in the Treasury.
		11.Rights-of-way across
			 the Coastal Plain
			(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas produced under
			 leases under this Act—
				(1)except as provided in
			 paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (16 U.S.C. 3161 et seq.); and
				(2)under title XI of the
			 Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.), for
			 access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
				(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
			(c)RegulationsThe
			 Secretary shall include in regulations under section 3(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
			12.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), shall
			 convey—
			(1)to the Kaktovik Inupiat
			 Corporation the surface estate of the lands described in paragraph 1 of Public
			 Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation dated January 22, 1993; and
			(2)to the Arctic Slope
			 Regional Corporation the remaining subsurface estate to which it is entitled
			 pursuant to the August 9, 1983, agreement between the Arctic Slope Regional
			 Corporation and the United States of America.
			
	
		February 9, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
